Citation Nr: 1201304	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The information of record indicates that the Veteran performed verified active duty service from November 1967 to January 1969 and from April 1969 to June 1971. 

For clarification, this appeal to the Board of Veterans' Appeals (Board) arises from rating decisions dated since December 2002 by the White River Junction, Vermont Regional Office of the Department of Veterans' Affairs (VA).  In a December 2002 rating decision, the RO determined that new and material evidence had not been submitted to warrant a reopening of the claim of service connection for left ear hearing loss.  The Veteran was informed of this decision in writing and of his right to appeal in December 2002.

In correspondence received by the RO in August 2003, the Veteran continued to petition for the reopening of the claim of service connection for left ear hearing loss, and also indicated that he was submitting records in support of that claim.  Thereafter, the Veteran submitted a statement in November 2003, stating that his hearing loss developed during his Korean service, and that he has been unable to hear since his return from service.  Also, noted as a post script at the bottom of November 2003 statement, the Veteran stated that he wanted to appeal the August 25, 2003, decision.  The Board observes that within the content of the VA letter of August 25th, the Veteran was again informed of the December 2002 denial of his claim for hearing loss and that the appeal period had not yet expired.  As such, the Veteran's November 2003 statement effectively expressed his intent to appeal the hearing loss issue.

The Board construes the Veteran's statement of November 2003, for the purpose of this appeal, as a valid and timely notice of disagreement (NOD) with the denial to reopen the claim for left ear hearing loss in the December 2002 rating decision.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (holding that "there can be only one valid NOD as to a particular claim extending to all subsequent RO and BVA adjudications on the same claim until a final RO or BVA decision is rendered") (emphasis in the original).  Hence, the Veteran's September 2002 petition to reopen his claim of service connection for left ear hearing loss remained open and pending, see, e.g., 38 C.F.R. § 3.160 (c) (2003, 2011), and the December 2002 rating decision had yet to become final, as no Statement of the Case (SOC) was issued after the filing of the November 2003 NOD.  See Archbold v. Brown, 9 Vet. App. 124, 129 (1996) (noting "fundamental procedural deficiencies," including "failure of VA . . . to issue an SOC after [claimant] filed     . . . NOD"); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (citing 38 U.S.C.A. § 7105(d)(1)).  However, in January 2004, the rating decisions continued and confirmed the denial to reopen the claim for left ear hearing loss, and the Veteran was informed of these decisions.  The RO furnished the Veteran a SOC in January 2005, informing him of the pertinent law and regulations governing the finality of prior unappealed rating decisions; and in February 2005, the Veteran filed a Substantive Appeal (VA Form 9).  Therefore, the Board finds that the procedural deficiency, as noted above, has been remedied.  See Archbold and Tablazon, both supra.

The Veteran testified at a hearing before a Decision Review Office (DRO) at the RO in April 2005.  A transcript of that hearing has been associated with the claims file. 

This case was previously remanded by the Board in December 2007 and in July 2010 for additional development. 

During the pendency of the appeal, a September 2011 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD), evaluated at 30 percent disabling, effective from August 22, 2003.  As the information of record indicates that a NOD has not been filed contesting either the level compensation or the effective date assigned, following the grant of service connection for PTSD, this matter is not a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for right ear hearing loss is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating decision of February 1978, the RO denied the Veteran's claim of service connection for left ear hearing loss; and in an unappealed rating decision of May 1992, the RO denied the Veteran's petition to reopen that same claim on the basis that new and material evidence had not been presented.  These rating decisions are final.

2.  The evidence received since the May 1992 rating decision is cumulative and redundant of evidence previously of record, does not relate an unestablished fact, and does not raise a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.


CONCLUSION OF LAW

Subsequent to the final May 1992 rating decision, new and material evidence has not been presented to reopen the claim for service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent content-complying notice and adjudication of the claim, as in a SOC or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The RO provided the Veteran notice of the VCAA in an August 2003 letter, which dates after the initial adjudication of the left ear hearing loss claim in the December 2002 rating decision.  The Veteran was then sent additional letters in March 2009 and August 2010.  The letters to the Veteran from the RO informed him of the substance of the VCAA, including what would constitutes "new and material" evidence to reopen a previously denied claim for service connection, and informed him of the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. The August 2010 letter from the RO specifically provided the Veteran notice of the underlying basis for the prior denial of the claim of service connection for left ear hearing loss.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of how the disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO sent the Veteran Supplemental SOCs in December 2009 and in September 2011.  See Mayfield and Pelegrini, both supra.

As noted above, the Board remanded the issue on appeal in December 2007 and July 2010.  The issue was remanded in order for the Veteran to received notice under Kent v. Nicholson, supra; as noted above, the Veteran was given notice in August 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has a duty under VCAA to assist a claimant in obtaining evidence necessary to substantiate a claim, including a claimant's attempt to reopen a finally decided claim.  See 38 C.F.R. § 3.159(c), (c)(1)-(3) (2011).  In this regard, all pertinent, available evidence has been obtained in this case.  The Veteran has not identified any additional evidence that could be obtained to substantiate his claim.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of VACAA and the implementing regulations.  38 U.S.C.A. § 5103A.

II. Analysis of Petition to Reopen

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for left ear hearing loss in rating decisions dated in February 1978 and May 1992, and because the Veteran did not initiate an appeal, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c) (West 2002), applies, and thus each decision became final based on the evidence then of record.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The May 1992 rating decision represents the last disallowance of the claim for service connection for left ear hearing loss.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1978 rating decision, the RO denied service connection for a left ear hearing loss on the basis that the evidence clearly showed that the Veteran's preexisting left ear hearing loss measured better on the (April 1971) separation examination and on the (January 1978) VA examination, than it did on the (September 1967) enlistment examination and thus was not aggravated by his military service.  The evidence at the time of the February 1978 rating decision was comprised of the Veteran's service treatment records, a January 1978 VA examination report, and a November 1977 Certificate of Attending Physician (noting that the Veteran had a tympanoplasty and interposition in September 1972).  The Veteran was notified of this decision and of his appellate rights by a letter dated March 1978.  The Veteran did not appeal the February 1978 decision, and that rating decision became final.

By a May 1992 confirmed rating decision, the RO determined that (since its rating decision in February 1978) new and material evidence had not been submitted to reopen the Veteran's claim of service connection for left ear hearing loss.  The evidence on file at the time of the May 1992 rating decision consisted of private medical and hospital records, dated between 1972 and 1983, which indicated that the Veteran sustained a traumatic injury to his left ear resulting in left ear hearing loss prior to entering service, and that he underwent a left tympanoplasty and cartilage interposition in September 1972.  The other evidence on file consisted of VA medical records and examination reports, dated between 1973 and 1992, which pertained to unrelated conditions.  The Veteran was notified of this decision and of his appellate rights by a letter dated June 1992.  The Veteran did not appeal and the May 1992 rating decision became final.

Pertinent evidence submitted since the May 1992 rating decision includes VA treatment record dated May 2003, statements from the Veteran dated since September 2002, and his April 2005 hearing testimony, all of which include complaints of in-service noise exposure and post-service surgical treatment for left hearing loss.  A VA medical record dated March 2005, included post service results of audiometric testing.

The May 2003 VA medical record, taken together with the March 2005 VA medical record, indicates post service treatment showing a diagnosis of left ear hearing loss.  Because the medical evidence on file prior to the May 1992 decision already established that the Veteran had left ear hearing loss, this evidence is not new.  Moreover, none of this medical evidence contains a medical opinion regarding the onset of any hearing loss disability, or in this case, aggravation the of the Veteran's preexisting left ear hearing loss.  The Board observes that even if the credibility of the Veteran's account of noise exposure in service, as reported in the May 2003 VA record and in his recently submitted lay statements and testimony, is presumed, this evidence still is not of sufficient significance, when viewed in the context of all of the evidence (which includes the pre-service history of a traumatic left ear injury provided by the Veteran at the time he presented for surgical treatment in September 1972, and his service treatment records showing the condition of his left ear hearing acuity at entrance, during service and at separation), that there is a reasonable possibility of changing the fact that the Veteran entered service with preexisting left ear hearing loss that was not aggravated by service.  For these reasons, the Board determines that the medical and lay evidence received subsequent to the May 1992 rating decision is not new and material evidence as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's claim of service connection for left ear hearing loss.  38 U.S.C.A. § 5108.  Accordingly, the appeal is denied.


ORDER

The appeal to reopen the claim of entitlement to service connection for left ear hearing loss is denied.


REMAND

In correspondence received in November 2003, the Veteran submitted a NOD contesting the denial of service connection for hearing loss in a December 2002 rating decision, which specifically included an adverse determination concerning the claim for right ear hearing loss.  (See Veteran's Statement, dated November 2003, which refers to an August 25, 2003, VA Letter).  By filing a timely and valid NOD, the Veteran initiate an appeal of the right ear hearing loss claim.  The Veteran has not been furnished a SOC that addresses this discrete issue.  Consequently, the Board must remand this issue to the RO to furnish a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following action:

The RO/AMC should furnish the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to service connection for right ear hearing loss.  The RO/AMC should return this issue to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


